DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 18, 2021 for the patent application 15/984,246 filed on May 18, 2018. Claim 1 is amended. Claim 13 is cancelled. Claim 21 is new. Claims 1-12 and 1-21 are pending. The first office action of February 26, 2021 and second office action of July 1, 2021 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a system” (i.e. a machine), claim 14 is directed to “a method” (i.e. a process), and claim 18 is directed to “a non-transitory computer readable medium” (i.e. a machine),hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “learning content generation,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, “extracting from a plurality of documents, a plurality of concepts; determining a word embedding similarity between each concept of the plurality of concepts;  determining pointwise mutual information between each concept of the plurality of concepts; determining based on the pointwise mutual information between each concept of the plurality of concepts and the word embedding similarity between each concept of the plurality of concepts, a concept similarity between each concept of the plurality of concepts; identifying based on the concept similarity between each concept of the plurality of concepts, a plurality of concept pairs that include similar concepts; determining a relationship between concepts for each concept pair of the plurality of concept pairs; for each concept pair of the plurality of concept pairs, determining based on the determined relationship between the concepts for each concept pair of the plurality of concept pairs, whether a concept of a concept pair is a pre-requisite of another concept of the concept pair; generating based on the determination for each concept pair of the plurality of concept pairs, whether the concept of the concept pair is the pre-requisite of another concept of the concept pair, a knowledge graph; ascertaining for a learner, a plurality of attributes associated with a learning history of the learner; determining based on a query related to a learning goal for the learner, the learning goal for the learner; monitoring activity of the learner; determining for the learner and based on the monitored activity, a dynamic context of the learner; determining based on the knowledge graph, the plurality of ascertained attributes, the dynamic context of the learner, and the learning goal for the learner, a concept of the plurality of concepts that matches the learning goal for the learner; and generate, based on the determined concept, a recommendation to match the learning goal for the learner.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

 the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “at least one processor” and “a sensor,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “learning content generation,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one processor” and “a sensor,” are claimed these are generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “at least one processor” and “a sensor,” as described in paras. [00102] and [00104], explicitly discloses ubiquitous standard equipment within modern computers (i.e. “[00102]: The learning recommender 126 may determine the dynamic context of the learner 128, for example, through sensors, such as the sensor 136, in the learner's mobile phone and/or other sensors that may be used to enrich the recommendation; [00104]: The processor 1102 of Figure 11 and/or the processor 1304 of Figure 13 may include a single or multiple processors or other hardware processing circuit, to execute the methods, functions and other processes described herein”) and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-12 and 19-21 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-12 and 19-21 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 

Response to Arguments
The Applicant’s arguments filed on October 18, 2021 related to claims 1-12 and 14-21 are fully considered, but are not persuasive.  

Rejection under 35 U.S.C. § 101
As an initial matter, the Applicant’s arguments submitted on October 18, 2021 appear to be identical to the arguments submitted on May 26, 2021, with some minor exceptions regarding “a sensor.” Therefore, the Applicant should refer to the “Response to Arguments” section in the Final office action mailed July 1, 2021 to revisit the Examiner’s prior position currently being maintained in the present office action.

The Applicant respectfully argues “Applicant respectfully asserts that the recitation of the “sensor” in claims 1, 14, and 18 is indeed not limited to data gathering and manipulation. For example, the “sensor” recited in claims 1, 14, and 18 is positively recited to “monitor activity of the learner’.”
The Examiner respectfully disagrees. The intended use of Applicant’s “sensor” is not germane to the process of determining subject matter eligibility. As such, the argument is not persuasive.

The Applicant respectfully argues “Applicant respectfully asserts that the recitation of the “sensor” in claims 1, 14, and 18 is indeed not limited to insignificant extra-solution activity to the judicial exception. For example, the “sensor” recited in claims 1, 14, and 18 is positively recited to “monitor activity of the learner”. This monitored activity is further utilized to “determine, for the learner and based on the monitored activity, a dynamic context of the learner, and determine, based on the knowledge graph, the plurality of ascertained attributes, the determined dynamic context of the learner, and the learning goal for the learner, the concept of the plurality of concepts that matches the learning goal for the learner”. Thus, the recitation of the “sensor” and the features of “monitor activity of the learner” are not insignificant extra-solution activity to the judicial exception, as alleged in the Office Action.”
The Examiner respectfully disagrees. First, the Applicant’s repetitive “sensor” argument is conclusory and only focuses on an intended use. Second, the Applicant has failed to establish that “the sensor,” which is reasonably understood as an input device, provides anything “significantly more” than the judicial exception, since “a sensor” is a broad term for what can reasonably be understood as a generic, well-known, and conventional computing element. As such, the argument is not persuasive.

The Applicant respectfully argues “None of the features recited above in independent claim 1 relates to “certain methods of organizing human activity” or “mental processes”, particularly, the “sensor to monitor activity of the learner, wherein the learning recommender is executed by the at least one hardware processor to determine, for the learner and based on the monitored activity, a dynamic context of the learner, and determine, based on the knowledge graph, the plurality of ascertained attributes, the determined dynamic context of the learner, and the learning goal for the learner, the concept of the plurality of concepts that matches the learning goal for the learner”.”
The Examiner respectfully disagrees. Again, the Applicant’s “sensor” argument is repetitive and conclusory of arguments already asked and answered. Again, the Applicant’s argument only focuses on an intended use. As such, the argument is not persuasive.

The Applicant respectfully argues “Independent claim 1 further recites a sensor to monitor activity of the learner, wherein the learning recommender is executed by the at least one hardware processor to determine, for the learner and based on the monitored activity, a dynamic context of the learner, and determine, based on the knowledge graph, the plurality of ascertained attributes, the determined dynamic context of the learner, and the learning goal for the learner, the concept of the plurality of concepts that matches the learning goal for the learner. Thus, the additional features recited above in independent claim 1 provide an improvement in learning recommendation technology and integrate the alleged abstract idea into a practical application.”
The Examiner respectfully disagrees. The Applicant’s continued “sensor” argument is repetitive and conclusory of arguments already asked and answered. Again, the Applicant’s argument only focuses on an intended use. As such, the argument is not persuasive. Furthermore, the claimed “sensor” is insufficient to claim a practical application because to the extent that “a sensor,” is claimed, as this is merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or does no more than generally link the use of a judicial exception to a particular technological environment or field of use. As such, the argument is not persuasive.

The Applicant respectfully argues “Independent claims 14 and 18 recite similar features above. Since the Examiner confirms that the claims are allowable, the combination of features recited above in independent claims 1, 14, and 18 is not taught or suggested by the prior art. As such, the combination of features recited in independent claims 1, 14, and 18 constitutes a non-conventional and non-generic arrangement of the additional elements recited in the claims. Accordingly, based on the 2019 PEG, the additional features recited above in independent claims 1, 14, and 18 amount to significantly more than an abstract idea. In this regard, the Office Action indicates that “arguments with regard to a “lack of prior art" are best suited for arguing rejections under 35 U.S.C. §8 102 and 163. The test for 35 USC, § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test" for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.”. Office Action, page 8.
However, as noted above, since the features recited in claims 1, 14, and 18 are not taught or suggested by the prior art, as such, the combination of features recited in independent claims 1, 14, and 18 constitutes a non-conventional and non-generic arrangement of the additional elements recited in the claims. Thus, independent claims 1, 14, and 18 are statutory under 35 U.S.C. $101. It is therefore respectfully requested that the rejection of claims 1-12 and 14-21 under 35 U.S.C. $101 be withdrawn.”
The Examiner respectfully disagrees. First, it is worth noting that the 2019 PEG was superseded by the MPEP revision of June 2020, and thus the PEG should no longer be relied upon. Second, the Applicant has failed to demonstrate how “at least one processor” and “a sensor,” as claimed, are a non-conventional and non-generic arrangement of additional elements to be construed as something “significantly more” and thereby overcome the rejection. As such, the argument is again conclusory and not persuasive. Therefore, the rejections under 35 USC §101 will not be withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715